DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 03 August 2022 has been entered in full.  Claims 1-47 are cancelled. Claims 48-67 are added.
It is noted that new claims 66 and 67 are directed to a method of treating a disease in a subject using an effector cell.  Original claims 45-47 read upon the same invention and were restricted into Group III in the Restriction Requirement of 10 June 2021. In the subsequent office actions of 13 October 2021 and 04 April 2022, claim 45-47 were withdrawn as being drawn to a nonelected invention. Therefore, new claims 66 and 67 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 August 2021.
Claims 48-65 are under consideration in the instant application.
Withdrawn Objections and/or Rejections
1.	The rejection of claims 1, 6, 7, 9, 17-19, 26, 27, 34, 35, and 38 under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2017/004022) and Sadelain et al. (Cancer Discovery 3(4): 388-389, 2013) as set forth at pages 3-11 of the previous Office Action of 04 April 2022 is withdrawn in view of the cancellation of the claims (03 August 2022).  Additionally, Lin et al. and Sadelain et al. do not teach that the cleavage domain is comprised within the first polypeptide.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 48-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chimeric polypeptide comprising a first polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCT) and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein said cleavage domain is comprised with a polypeptide sequence linking the first and second polypeptide, does not reasonably provide enablement for (i) a chimeric polypeptide comprising a first polypeptide comprising a CAR or TCR and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised within the first polypeptide or (ii) a method for activating a function associated with a CAR or TCR comprising introducing said chimeric polypeptide into an effector cell, wherein activity of the protease inactivates the CAR or TCR; and exposing the effector cell to a protease inhibitor to inhibit the protease activity and allow the CAR or TCR to be presented at the cell surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 48 is directed to a chimeric polypeptide comprising: a first polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR); and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised within the first polypeptide.  
Claim 58 recites a method for activating function associated with a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR), the method comprising, 
introducing into an effector cell a polynucleotide encoding a chimeric polypeptide comprising: a first polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR); and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised within the first polypeptide; 
expressing the chimeric polypeptide in the effector cell, wherein activity of the protease inactivates the CAR or TCR; and 
exposing the effector cell to a protease inhibitor to inhibit the protease activity and allow the CAR or TCR to be presented at the surface of the effector cell, thereby activating the function of CAR or TCR.
	The specification of the instant application (05 January 2022) teaches that as of the filing date, few strategies have been developed to pharmacologically control CAR engineered T cells (page 2, lines 23-25). The specification states that the instant inventors have set up a strategy to create controllable engineered CAR T-cells (page 3, lines 8-14).  The specification indicates that the approach is based on classical CAR architectures in which degradation domains have been introduced, such as degrons, to promote intracellular degradation of the CARS through the proteasome (page 3, lines 10-12).  The degradation is placed under the dependency of an approved drug compound, so that the CAR presentation at the surface of the cells can be modulated in vivo through the administration of said drug (page 3, lines 12-20; Figures 1-2).  The specification discloses that in the chimeric polypeptide, the protease is active against a particular polypeptide motif or sequence referred to as the “cleavage domain” (page 18, lines 25-26). The cleavage domain can be comprised within the first polypeptide that codes for the chimeric antigen receptor, so that when the protease is expressed, the CAR is cleaved and becomes inactive (page 18, lines 27-29).  The specification continues to teach that when the protease prevents the presentation of a functional CAR at the cell surface, the adjunction of a protease inhibitor will result into proper presentation of the CAR at the surface and its possible interaction with a specific antigen, thereby acting as a switch on with respect to the engineered immune cell (page 19, lines 9-14).  Figure 5 and Tables 3-8 (at pages 22-24) list examples of chimeric polypeptide architectures.  In Figure 5, the cleavage domain is either after the costimulatory domain or transmembrane domain of the receptor.  In the Tables, the first three rows of each table show the cleavage domain after the entirety of the first receptor polypeptide and the last row indicates the cleavage domain in between the hinge and transmembrane regions of the receptor polypeptide.  Example 1 (pages 49-50; Figure 4A) of the specification teaches the generation of a chimeric polypeptide comprising (i) a CAR with the following structure (from N- to C-terminus): signal peptide, scFv antigen binding domain, hinge, transmembrane domain, intracellular domain and (ii) a self-excising domain comprising a protease target site, a linker, a protease, and a degron.  The specification also teaches the generation of a chimeric polypeptide in which the self-excising domain is fused to the N-terminus of the CAR structure (bottom of page 50 through page 51, Figure 4B).  The prior art of Lin et al. (WO 2017/004022; cited on the PTO-892 of 13 October 2021) also teaches a degron fusion protein comprising (a) a polypeptide of interest; (b) a degron; (c) a protease; and (d) a cleavable linker that is located between the polypeptide of interest and the degron (page 2, lines 18-28; page 3; page 7, lines 5-8).
	Although the specification indicates a few possible locations wherein the protease cleavage domain could be inserted within the first polypeptide (Figure 5 and Tables 3-8), there is no other specific guidance or definition as to where the cleavage domain should or should not inserted in the first polypeptide.  Therefore, the phrase “wherein the cleavage domain is comprised within the first polypeptide” as recited in the instant claims is broadly interpreted by the Examiner has reading upon the insertion of the cleavage domain sequence anywhere within the first polypeptide.  However, the specification does not teach any methods or working examples that generate a chimeric polypeptide comprising a first polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR); and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised within the first polypeptide. The specification only teaches methods and working examples of chimeric polypeptides wherein the protease cleavage domain is comprised within a sequence linking the first and second polypeptides (such as shown in Figures 4A and 4B).  A large quantity of experimentation would be required of the skilled artisan to generate all possible chimeric polypeptides that comprises a first polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR); and a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised anywhere within the first polypeptide.  Such experimentation is considered undue. 
	Furthermore, one skilled in the art would not be able to predict where the cleavage domain sequence should be inserted within the first polypeptide to generate not only a functional chimeric polypeptide, but also a chimeric polypeptide wherein the CAR or TCR is inactivated by a protease, as required by instant claim 58.  In other words, the skilled artisan would not be able to determine without undue experimentation the location of the cleavage domain sequence within the first polypeptide that still generates a functional CAR or TCR at a cell’s surface and also wherein the same CAR or TCR in the first polypeptide is inactivated by a protease, as required by the claims (particularly, independent claim 58).  For example, where should the cleavage domain be inserted in the first polypeptide of the chimeric polypeptide such that when in the presence of a protease, the CAR or TCR is cleaved and inactivated, but when in the presence of a protease inhibitor, the CAR or TCR is not cleaved and is presented at the cell surface?  What happens to receptor function if the cleavage domain is inserted within the scFv, hinge, transmembrane, or activation domain of the CAR or TCR?  The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of chimeric polypeptide construct schematics to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the first polypeptide which are tolerant to change (e.g. such as by amino acid insertions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore insertion or substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph). Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).  Lastly, it is well documented in the relevant literature that amino acid insertions within a variety of different G-protein coupled receptors result in impaired receptor function (Tao, Y-X. Pharmacol Ther 111: 949-973, 2006;; see especially, page 952, column 2; page 953, column 2, 1st and 2nd full paragraphs; page 954, column 1, last paragraph; page 955).  Therefore, in view of the state of the art and the lack of guidance in the specification, one skilled in the art would not be able to predict where the cleavage domain should be inserted within the first polypeptide to still result in a functional CAR or TCR, as well as result in CAR/TCR that can cleaved and inactivated by a protease. 
Applicant is also reminded that in applications involving unpredictable factors, such as most chemical reactions and physiological activity, additional disclosure may be required. This is because it is not reasonably predictable from the disclosure of one species what other species will work (see In re Soll, 97 F.2d 623, 634, 38 USPQ 189, 191 (CCPA 1938); In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Due to the large quantity of experimentation necessary to generate all possible chimeric polypeptides that comprise (i) a first polypeptide comprising a CAR or TCR and (ii) a second polypeptide comprising a protease having cleavage activity directed against a cleavage domain, wherein the cleavage domain is comprised anywhere within the first polypeptide, and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Biorad review of T cell Receptors (https://www.bio-rad-antibodies.com/t-cell-receptor-minireview.html; 2016)

Chang et al. Trends Mol Med 23(5): 430-450, 2017 (review of the structure/function of CARs for cancer therapy)

Harris et al. Trends Pharmacol Sci 37(3): 220-230, 2016 (comparison of CARs and TCRs for therapy)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
12 September 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647